       Case: 1:20-cv-02747-JG Doc #: 1 Filed: 12/10/20 1 of 11. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

 ANTLE MARKETING, INC.                          )
 P.O. Box 216                                   )
 Bardstown, KY 55347                            )
                                                )
               Plaintiff,                       )
                                                )
        v.                                      ) CIVIL CASE NO.: 1:20-cv-2747
                                                )
 CONTINENTAL PRODUCE, LLC                       )
 3267 Pearl Road                                )
 Medina, OH 44256                               )
                                                )
       and                                      )
                                                )
 CROWN PRODUCE, LLC                             )
 c/o Registered Agent, James Scarborough        )
 3660 ½ Ringgold Road                           )
 East Ridge, TN 37412                           )
                                                )
       and                                      )
                                                )
 JAMES THOMAS SCARBOROUGH                       )
 260 County Road 672                            )
 Stevenson, AL 35772                            )
                                                )
       and                                      )
                                                )
 ROBIN L. SCARBOROUGH                           )
 260 County Road 672                            )
 Stevenson, AL 35772                            )
                                                )
               Defendants.                      )

                                        COMPLAINT

       Plaintiff Antle Marketing, Inc. (“Plaintiff” or “Antle Marketing”) brings this civil action

against Continental Produce, LLC (“Continental Produce”), Crown Produce, LLC (“Crown

Produce”) (Continental Produce and Crown Produce are collectively referred to as “Corporate

Defendants”), James Thomas Scarborough, and Robin L. Scarborough individually and in their



                                                1
        Case: 1:20-cv-02747-JG Doc #: 1 Filed: 12/10/20 2 of 11. PageID #: 2




corporate capacities (all collectively, “Defendants”), for damages and equitable relief and alleges

as follows:

                                     I.          JURISDICTION

       1.      Federal question jurisdiction is vested in this Court pursuant to the Perishable

Agricultural Commodities Act, specifically 7 U.S.C. §499e(b)(2) and §499e(c)(5)(i). This Court

is also vested with ancillary and/or pendent jurisdiction pursuant to 28 U.S.C. §1367(a) over

Plaintiff’s related state-based claims.

                                           II.      VENUE

       2.      Venue is proper in this district pursuant to 28 U.S.C. §1391 in that the sales

transactions which are the subject of this action occurred within this district and in that the

Defendant Continental Produce is domiciled in this district.

                                          III.     PARTIES

       3.      Plaintiff is a Kentucky Corporation with its principal place of business in

Bardstown, Kentucky and is engaged in the business of selling wholesale quantities of fresh fruits

and vegetables through interstate commerce. At all times relevant herein, Plaintiff held federal

produce license number 20101001 from the U.S. Department of Agriculture/PACA Branch in

good and active standing.

       4.      Defendant Continental Produce is an Ohio Limited Liability Company with its

principal place of business in Medina, Ohio. Continental Produce was, at all times relevant herein,

acting as a dealer and commission merchant of wholesale quantities of perishable agricultural

commodities in Ohio and as such is subject to the Perishable Agricultural Commodities Act of

1930, as amended, 7 U.S.C. §499a, et seq., (“PACA”). At all times relevant herein, Continental




                                                    2
        Case: 1:20-cv-02747-JG Doc #: 1 Filed: 12/10/20 3 of 11. PageID #: 3




Produce held federal produce license number 20091157 from the U.S. Department of

Agriculture/PACA Branch or was subject to licensing.

       5.      Defendant Crown Produce is a Tennessee Limited Liability Company with its

principal place of business in East Ridge, Tennessee. Crown Produce was, at all times relevant

herein, acting as a dealer and commission merchant of wholesale quantities of perishable

agricultural commodities in Tennessee and as such is subject to the Perishable Agricultural

Commodities Act of 1930, as amended, 7 U.S.C. §499a, et seq., (“PACA”). At all times relevant

herein, Crown Produce held federal produce license number 20140164 from the U.S. Department

of Agriculture/PACA Branch or was subject to licensing.

       6.      Individual Defendant James Thomas Scarborough is or was an owner, officer,

director, and/or at least 10% shareholder of Continental Produce and Crown Produce during the

relevant time period, making him “responsibly connected” under PACA.               James Thomas

Scarborough is or was a person in control of, and responsible for, the day to day operations of

Continental Produce and Crown Produce and the disposition of Continental Produce’s assets and

Crown Produce’s assets, including their PACA trust assets. James Thomas Scarborough is charged

with a continuing statutory fiduciary duty to Plaintiff to ensure full payment promptly as mandated

by PACA.

       7.      Individual Defendant Robin L. Scarborough (together with James Thomas

Scarborough, “Individual Defendants”) is or was an owner, officer, director, and/or at least 10%

shareholder of Continental Produce during the relevant time period, making her “responsibly

connected” under PACA. Robin L. Scarborough is or was a person in control of, and responsible

for, the day to day operations of Continental Produce and the disposition of Continental Produce’s




                                                3
             Case: 1:20-cv-02747-JG Doc #: 1 Filed: 12/10/20 4 of 11. PageID #: 4




assets, including their PACA trust assets. Robin L. Scarborough is charged with a continuing

statutory fiduciary duty to Plaintiff to ensure full payment promptly as mandated by PACA.

            8.       Upon information and belief, Individual Defendants, as the owners, officers,

directors, and/or a least 10% shareholder of both Continental Produce and Crown Produce

simultaneously, commingled PACA trust assets of Continental Produce and Crown Produce to

which Antle Marketing is a perfected trust beneficiary. Individual Defendants also dissipated

PACA trust assets of both Continental Produce and Crown Produce, all directly to Plaintiff’s

detriment.

                                          IV.      CLAIMS FOR RELIEF

                                                          COUNT I

                                                   ALL DEFENDANTS

                                          (Failure to Maintain PACA Trust)

            9.       Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs as if fully written herein.

            10.      At Continental Produce’s request, Plaintiff sold, on credit and through interstate

commerce, wholesale quantities of perishable agricultural commodities to Defendants, as set forth

in the following table:

                                    Dates of                                   Total       Amount1
            Plaintiff             Transactions             Commodities       Amount Sold   Unpaid
                                   April 2019
         Continental                                      Fresh Fruits and
                                    through                                   $82,432.16   $82,432.16
        Produce, LLC                                        Vegetables
                                  August 2019


            11.      At the request of Continental Produce and the Individual Defendants, Plaintiff duly

delivered the perishable agricultural commodities to Crown Produce.


1
    Plus accruing interest at 1.50% per month and attorney fees and costs.

                                                              4
        Case: 1:20-cv-02747-JG Doc #: 1 Filed: 12/10/20 5 of 11. PageID #: 5




       12.     Crown Produce received and accepted the perishable agricultural commodities

from Plaintiff at the direction of Continental Produce.

       13.     Upon information and belief, during the relevant time, Crown Produce purchased

the assets of Continental Produce resulting in a corporate merger.

       14.     Pursuant to the payment terms between the parties, the Corporate Defendants are

in default with respect to the principal amount of $82,432.16 outstanding to Plaintiff. See

Statement of Account and Unpaid Invoices attached hereto and incorporated herein as “Exhibit

A.”

       15.     Pursuant to the trust provision of PACA, 7 U.S.C. §499e(c)(2), and the Code of

Federal Regulations promulgated thereunder, upon receipt of said commodities, a statutory trust

arose in favor of Plaintiff as to all commodities received, all inventories of food or other products

derived from said commodities, and the proceeds from the sale of such commodities until full

payment is made for said commodities by Defendants to Plaintiff.

       16.     Defendants have failed and refused to pay for the commodities they ordered,

received, and accepted from Plaintiff, despite due demand.

       17.     On each of the outstanding invoices sent by Plaintiff to Continental Produce,

Plaintiff, as a PACA licensee, placed the exact language statutorily prescribed by PACA to be

placed on all invoices by the licensee to notify the buyer that a seller/supplier of perishable

agricultural commodities is preserving its rights as a beneficiary to the statutory trust [7 U.S.C.

§499e(c)(4)], plus interest and attorney fees.

       18.     Plaintiff is an unpaid creditor, supplier, and seller of perishable agricultural

commodities as those terms are defined under PACA.




                                                 5
        Case: 1:20-cv-02747-JG Doc #: 1 Filed: 12/10/20 6 of 11. PageID #: 6




       19.     Upon information or belief, Defendants have dissipated and are continuing to

dissipate the corpus of the statutory trust which arose in favor of Plaintiff and grew upon each

delivery of perishable agricultural commodities.

       20.     The failure of Defendants to hold in trust for the benefit of Plaintiff such perishable

agricultural commodities received by them from Plaintiff, and all inventories of food or other

products derived from said commodities, and the proceeds from the sale of such commodities until

full payment of the sums owing to Plaintiff for said commodities, constitute violations of PACA

and PACA Regulations and are unlawful, and, as a direct and proximate result Plaintiff has

suffered damages.

                                            COUNT II

                                       ALL DEFENDANTS

                                   (Dissipation of Trust Assets)

       21.     Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

       22.     Upon information and belief, proceeds obtained from the sale of the perishable

agricultural commodities purchased on credit from Plaintiff that were needed to make full payment

promptly to trust beneficiaries by PACA, were improperly expended by the Defendants for other

purposes.

       23.     On each of the outstanding invoices sent by Plaintiff to the Defendants, Plaintiff,

as a PACA licensee, placed the exact language statutorily prescribed by PACA to be placed on all

invoices by the licensee to notify the buyer(s) that the seller/supplier of perishable agricultural

commodities is preserving its rights as a beneficiary to the statutory trust [7 U.S.C. §499e(c)(4)],

plus interest and attorney fees.



                                                   6
        Case: 1:20-cv-02747-JG Doc #: 1 Filed: 12/10/20 7 of 11. PageID #: 7




       24.      Upon information and belief, the Defendants received funds subject to the trust

arising under 7 U.S.C. §499e(c), which should have been used to pay the outstanding invoices of

Plaintiff but were not.

       25.      As a direct result of the dissipation of trust assets by the Defendants, Plaintiff has

suffered damages.

                                            COUNT III

                                       ALL DEFENDANTS

        (Failure to Account and Pay for Produce – 7 U.S.C. §499b (Unfair Conduct))

       26.      Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

       27.      Defendants have failed and refused, without reasonable cause, to account and make

full payment promptly of $82,432.16 to Plaintiff, which sum is unpaid and overdue to Plaintiff for

the perishable agricultural commodities ordered, received, and accepted from Plaintiff.

       28.      The failure and refusal of Defendants to account and make said payments to

Plaintiff for the commodity sales transactions is a violation of PACA (7 U.S.C. §499b) and PACA

regulations, constitutes Unfair Conduct, is unlawful, and, as a direct result, Plaintiff has suffered

damages.

                                            COUNT IV

                                       ALL DEFENDANTS

             (Breach of Fiduciary Duty / Non-Dischargeability) (11 U.S.C. §523(a))

       29.      Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.




                                                  7
        Case: 1:20-cv-02747-JG Doc #: 1 Filed: 12/10/20 8 of 11. PageID #: 8




        30.     Upon information and belief, between April 2019 and August 2019, the Individual

Defendants managed, controlled, and directed the credit purchase of perishable agricultural

commodities from Plaintiff.

        31.     Upon information and belief, the Defendants received, in the regular course of

business, funds subject to the PACA statutory trust which should have been used for the payment

of Plaintiff’s outstanding invoices but were not.

        32.     Upon information and belief, the Defendants, in breach of their fiduciary

obligations arising under PACA, directed the disbursement of trust funds for purposes other than

making full and prompt payment to Plaintiff as required by PACA, 7 U.S.C. §499b(4), thereby

heightening liability herein to the state of non-dischargeability pursuant to 11 U.S.C. §523(a).

        33.     As a direct result of the foregoing, the Defendants have violated their fiduciary

duties as trustees in failing and refusing to make the payments required to satisfy the priority trust

interests of Plaintiff, and, as a direct result, Plaintiff has suffered damages.

                                              COUNT V

                                  CORPORATE DEFENDANTS

                 (Breach of Contract for Unpaid Invoices / Action on Account)

        34.     Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

        35.     Between April 2019 and August 2019, Continental Produce and Crown Produce

contracted with Plaintiff to purchase fresh produce on credit and have it delivered to Crown

Produce.

        36.     Plaintiff faithfully performed all aspects of the contract with the Defendants with

Crown Produce receiving and accepting all the produce ordered by Continental Produce.



                                                    8
        Case: 1:20-cv-02747-JG Doc #: 1 Filed: 12/10/20 9 of 11. PageID #: 9




       37.     Plaintiff properly and timely invoiced each sales transaction, and pursuant to the

payment terms between the parties, Continental Produce and Crown Produce are in default to

Plaintiff on all amounts unpaid and outstanding.

       38.     The Corporate Defendants breached the contract by failing and refusing to pay

Plaintiff the principal sum of $82,432.16 despite due demand. As a direct result of non-payment,

Plaintiff has suffered damages, including interest and attorney fees.

                                             COUNT VI

                                       ALL DEFENDANTS

                                   (Interest and Attorney Fees)

       39.     Plaintiff incorporates each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

       40.     Pursuant to PACA, 7 U.S.C. §499e(c), and the Regulations promulgated

thereunder, the Defendants were statutorily required to maintain a trust in favor of Plaintiff in order

to make full payment to Plaintiff of said amount.

       41.     As a result of the failure of the Defendants to maintain the trust and to make full

payment promptly, Plaintiff has been required to pay attorney fees and costs in order to bring this

action to compel payment of the trust res.

       42.     As a result of the failure of the Defendants to comply with their statutorily

mandated duties to maintain the trust and make full payment promptly, Plaintiff has lost the use of

said money.

       43.     Plaintiff will not receive full payment as required by PACA, 7 U.S.C. §499e(c), if

Plaintiff must expend part of said payment on attorney fees, and litigation costs, and also suffer




                                                   9
         Case: 1:20-cv-02747-JG Doc #: 1 Filed: 12/10/20 10 of 11. PageID #: 10




the loss of interest on the outstanding amount owed, all because of violations by the Defendants

of their statutory duties to maintain the trust and make full payment promptly.

         44.    In addition to the above recitals, Plaintiff maintains express claims for interest and

attorney fees based upon the terms of sale listed on each invoice, as between merchants, which

were bargained terms of the sales contract and are sums owing in connection with the produce

transaction pursuant to 7 U.S.C. §499e(c)(2).

         WHEREFORE, Plaintiff Antle Marketing, Inc. respectfully prays that this Court issue an

Order:

         a.     granting non-dischargeable judgment in favor of Plaintiff and against Defendants,

                Continental Produce, LLC, Crown Produce, LLC, James Thomas Scarborough, and

                Robin L. Scarborough, jointly and severally, in the principal amount of $82,432.16,

                together with pre- and post-judgment interest at the parties’ contractual rate and the

                costs of this action;

         b.     declaring and directing all Defendants to establish and/or preserve the PACA trust

                fund consisting of funds sufficient to pay Plaintiff’s principal trust claim of

                $82,432.16 plus pre- and post-judgment interest at the parties’ contractual rate plus

                attorney fees and costs of this action;

         c.     enjoining until the entry of the relief herein requested and compliance therewith,

                all Defendants and their agents, employees, and representatives from in any way,

                directly or indirectly, interfering, assigning, or otherwise disposing of the above-

                described trust fund, or any interest therein, in whole or in part, absolutely or as

                security;




                                                  10
      Case: 1:20-cv-02747-JG Doc #: 1 Filed: 12/10/20 11 of 11. PageID #: 11




      d.     declaring and directing all Defendants to assign, transfer, deliver, and turn over to

             Plaintiff as much of the above-described trust fund as is necessary to fully

             compensate Plaintiff for the damages it has suffered and continues to suffer; and

      e.     granting Plaintiff reasonable costs and expenses, including attorney fees in this

             action, and such other relief, whether in law or in equity, as this Court deems just

             and proper.



Dated: December 10, 2020                           Respectfully submitted,



                                                   s/ Eric M. Kyser
                                                   ERIC M. KYSER
                                                    OH Bar ID No.: 0093927
                                                    Admitted to the N.D. Ohio
                                                   MARTYN AND ASSOCIATES
                                                   820 W. Superior Avenue, Tenth Floor
                                                   Cleveland, Ohio 44113
                                                   Telephone: (216) 861-4700
                                                   Facsimile: (216) 861-4703
                                                   Email: ekyser@martynlawfirm.com

                                                   Attorney for Plaintiff: Antle Marketing, Inc.




                                              11
